 In the Matter of GEORGE P. PILLING & SON Co.andDENTAL, SURGICAL& ALLIED WORKERS LOCAL' INDUSTRIAL UNION No. 119, AFFILIATEDWITH THE C. I. O.Case No. C-1264.-Decided. October. 0'7,1939Surgical Instruments Manufacturing Industry-Interference, Restraint, andCoercion:threats by employer to close plant or curtail activities by buying in-struments in Germany-UnitAppropriate for Collective Bargaining:all hourlyrate and piece-rate employees, excluding superintendents, clerical employees,and salespeople-Representatives:proof of choice : receipt by Union of majorityin consent election prior to commencement of negotiations for collective bargain-ing; subsequent loss of majority held caused by employer's refusal to bargain-Collective Bargaining:employer's conferences with union representaLives with-out intent to bargain held not collective bargaining; decrease in working hourswithout attendant decrease in wages by unilateral` action during" negotiations ;refusal to negotiate until union had organized respondent's competitors; re-spondent ordered; upon request to bargain with Union.Mr. Joseph F. Castiello,for the Board.Mr. John Arthur BrownandMr. D. Alexander Wieland,of Phila-delphia, Pa., for the respondent.Miss Marcia Hertzinark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Dental, Surgical &Allied Workers Local Industrial Union No. 119, affiliated with the C. I.0., herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued its complaint dated February 2,1939, against George P. Pilling & Son Co., Philadelphia, Pennsylvania,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the.meaning of.Section 8 (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint and notice of hearing were dulyserved upon the respondent and upon the Union.16 N. L. R. B., No. 67.'650 GEORGE P. PILLING & SON COMPANY651The complaint alleged in substance that on July 6, 1937, the Unionwas designated by a majority of the respondent's employees in a consentelection conducted by the Board; that since July 10, 1937, the Unionhas requested the respondent to bargain collectively with it as theduly designated representative of a majority of the respondent'semployees, but that, although the respondent has met with the Union,it has not made a bona fide attempt to'reach an agreement; that thepresident of the respondent and other officers and agents made speechesand statements derogatory to the Union, posted and distributed noticesthreatening' loss of jobs and closing of the plant if union attemptswere continued; and that on August 4, 1937, the respondent increasedthe pay of its employees, by shortening their hours without reducingwages, in order to destroy the effectiveness of the Union.The respondent thereafter filed its answer, dated February 9, 1938,denying that the Union had at all times since July 6, 1937, repre-sented a majority of the respondent's employees, and stating thaton May 26, 1938, a petition was signed by 80 of the 99 employees whovoted in the consent election, in which the signers withdrew theirdesignation of the Union as their representative.The answer furtherdenied the refusal to bargain and the statements alleged to have beenmade by its officers and agents.Pursuant to notice, a hearing was held at Philadelphia, Pennsyl-vania, on February 23 and 24, 1939, before Herbert Wenzel, the TrialExaminer duly designated-by the Board.The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the conclusion of the hearing the TrialExaminer granted a motion to conform the complaint to the proofin regard to formal matters.The Trial Examiner made several otherrulings on' motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudical errors were committed.The rulings are herebyaffirmed.The respondent thereafter filed a brief with the TrialExaminer.Subsequently the Trial Examiner filed an Intermediate Report,'dated April 24, 1939, copies of which were served on the respondentand the Union, finding that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct.He recommended that the respondent cease and desist from itsunfair labor practices and, upon request, bargain with the Union.Thereafter, the respondent filed exceptions to the IntermediateReport of the Trial Examiner.There was no request for oral 'argu- 652DECISIONSOF NATIONALLABOR RELATIONS BOARDment before the Board or for permission to file briefs.The Boardhas considered the exceptions to the Intermediate Report, and exceptin so far as they are consistent with the findings, conclusions of law,and order below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTGeorge P. Pilling & Son Co. was incorporated in Pennsylvania in1906, and is engaged in the manufacture of surgical instruments.Theraw materials used by the respondentare glass,rubber, wood, chem-icals, and leather.Their value in 1938 was approximately $75,000,and about 40 per cent of such materials were purchased outside theState of Pennsylvania. . The gross volume of the respondent's businessin 1938 was approximately $300,000.About 60 to 65 per cent of itsfinished products are sold and shipped outside Pennsylvania.Therespondent employs about 100 persons.H. THE ORGANIZATION INVOLVEDDental, Surgical & Allied Workers Local Industrial Union No. 119is a labor organization affiliated with the Congress of IndustrialOrganizations," admitting to membership employees of dental andsurgical instrument manufacturers in Philadelphia and vicinity.III.THE UNFAIR LABOR PRACTICESA. Background; interference, restraint, and coercionOrganizational activities by the Union began in May 1937 with ameeting attended by employees of the respondent and other manu-facturers.A shop committee selected from among the respondent'semployees included Joseph Lerman, John Smith, a "row boss," SamCherry, and Dan White. Lerman, who was the most active in ob-taining union members, testified at the hearing that he had difficultyenrolling the older employees because of their expressed fear that inthe event that they joined the Union and the plant was not fully or-ganized, they would lose their jobs.Early in June, Lerman called ameeting of the older men, to be held on an empty floor of .the plantduring the noon hour, and at this meeting told them to decide whetherthey were for or against the Union.Before any expression could beobtained, the whistle blew and the men went back to work.All the'The Trial Examiner granted a motion to correct the designation of the organizationon exhibits filed in the case. GEORGE P. PILLING & SON COMPANY653row bosses, each in charge of a section making a certain type of instru-ment, were at the meeting, but Smith was the only one of them whowas active in arranging the meeting.That same afternoon a notice was posted in the plant calling for ameeting of all employees after working hours on the fifth floor of theplant at which George Pilling, president of the respondent, wouldspeak.The notice stated that any grievances existing should be pre-sented at that time.Peters, then superintendent of the plant,2 spokefirst at the meeting and told the men that Pilling had been ill andthat they "should go easy."Lerman testified without contradictionthat Pilling then informed the employees that he was not going tohave any man run his' business for him and that, if the Union wereorganized, he would "close the plant down or severely curtail the ac-tivities of the plant by laying the men off and buying his instrumentsin Germany."Lerman further testified : ". .. to substantiate that'statement there, he had a big catalogue of German goods on the table,which he opened up and he showed to the men all the types of Ger-man instruments that were being manufactured, and that he couldget."We find that Pilling made these statements. Pilling thensingled out certain of the older men for special attention.One ofthese was John Bennet, to whom Pilling pointed out that "it wouldbe pretty hard for him to get a job if he lost his job." Pilling con-cluded by saying that he was always ready to listen to grievances andurged the men to come to his office or make their complaints at thattime.By pre-arrangement, none of the employees took advantage ofthe offer.After the meeting Lerman heard Peters tell Pilling, "itwas a fizzle."Harper, foreman of the tool room, thereafter attemptedto convince Lerman that there was no need for a labor organization inthe plant.In June, when the Union had a majority of the employees asmembers, J. Leon Cort, business agent, was instructed to meet withthe respondent and attempt to negotiate a contract in respect towages, hours, and working conditions.On June 18 Cort wrote tothe respondent requesting a conference on the following Mondayand stating, "We will phone you at 10 a. m. on Monday to confirmthis arrangement."When Cort telephoned Pilling on June 21, hewas told that Pilling would have to take the matter up with hisboard of directors and that nothing could be done until after Wednes-day.Cort replied that Pilling apparently did not seem willingto set any date to start negotiations and that any responsibility inthis connection would be Pilling's.He urged that an appointmentbe made for that day or the next, but Pilling said that could not bedone and ended the conversation.2Now deceased. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few minutes after 12 o'clock noon on the same day, Smith; calledCort on the telephone and was informed as to Pilling's answer.Twenty minutes later Lerman called Cort, and told him that themen had not been satisfied with the answer from Pilling and thatthey were on strike.Cort came to the plant, found that about 63men were out, and proceeded to organize a picket line. Smithattempted to introduce Cort to Pilling but when the latter foundout that Cort was a union representative --lie, refused.. to, shake hands.Lerman testified that Superintendent Peters came out of a storeon the corner and, pointing to Lerman, said, "He is the agitator;he is the cause of it all."On the afternoon of June 21, Cort wrote a letter to the respondentto which was attached a list of the items which the Union desiredto have incorporated in a contract.The items included provisionsfor a signed. agreement; recognition of the Union as sole bargainingagent; a closed shop; the check-off system for collecting dues; a40-hour week and time and a half for overtime; equal division ofwork during slack periods; seniority,; vacations; adjustment : of.dis-putes by conference; a limited apprenticeship system; and minimumwage scale.On June 22 Pilling wrote Cort, offering to meet at2: 30 on Wednesday, June 23. The conference was held at theappointed time, with Brown and Wieland, attorneys for the respond-ent,Pilling, Smith, Cherry, and Cort in attendance.Brown 'toldCort that he saw no reason for not negotiating if the Union couldshow proof of its majority.Pilling, however, threatened to closethe shop and import goods from Germany, and showed Cort thecatalogue of German goods.Cort suggested the holding of a consentelection under supervision of the Board.Another conference washeld on June 25, at which Pilling signed a, statement that he woulddeal with the representatives designated by a majority of his em-ployees and that any agreement reached would be put in writing.On Friday, June 25, Cort told the strikers that the respondent hadagreed to an election and they voted to return to work on the follow-ingMonday.On June 29 Wieland signed for the respondent anagreement for a consent election, which was held on July 6.Ninety-nine employees voted ; 51 ballots were cast for the Union and 47against.We (find that by the efforts of, Pilling and Harper to impede theorganizational activities of the employees, and particularly by Pill-ing's open threat to terminate or sharply curtail the business shouldthe employees join the Union, the respondent has interfered with,restrained, and coerced its employees in their exercise of the rightsguaranteed by Section 7 of the Act. GEORGE P. PILLING & SON COMPANY655,B. The refusal to bargain1.The appropriate unitThe agreement for a consent election provided that all hourly rateand piece-rate employees of the respondent should be eligible to vote,with the exception of superintendents, clerical employees, and salespeople.There is evidence that certain employees who are paid onan hourly basis occupy supervisory positions, are in charge of otheremployees in their departments, distribute work to the men in theirsections, and are responsible for the work.However, these em-ployees do not have the right to hire or discharge, they are eligibleto join the Union, and both the Union and the respondent consideredthem eligible to vote in the consent election.We shall include themin the appropriate unit.We find that the hourly rate and piece-rate employees of the re-spondent, excluding superintendents, clerical employees, and salespeople, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit insures to employees of the respondentthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.2.Representation by the Union. of the'majority in theappropriate unitAs has been stated above, the consent election of July 6, 1937,resulted in a vote of 51 for the Union and 47 against it. The re-spondent did not question the Union's representation of a majorityat any time thereafter until a petition, signed on May 26, 1938, anddiscussed below, was presented to the respondent. Since we arefinding below that the petition was the result of the respondent'sunfair labor practices, it cannot affect the majority status of theUnion.We find that on July 6, 1937, and at all times thereafter, the Unionwas the duly designated representative of a majority of the employeesin the appropriate unit, and, pursuant to Section 9 (a) of the Act,was the exclusive representative of all the employees in such unit forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The negotiations and the refusal to bargain.On July 9, 1937, Cort called Brown on the telephone and arrangedfor a conference to be held on July 13. Brown, Cort, Peters, and theshop committee met on the 13th. Pilling did not attend this meetingand Brown informed Cort that neither he nor Peters had authority 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bind the company.However, it was decided to discuss the clausesof the proposal submitted by Cort. The first two paragraphs were notdiscussed because of the previous agreement to recognize the Unionand to enter into negotiations.Brown informed Cort that Pillingwould not agree to a closed shop and Cort suggested a preferential-shop clause such as was then being incorporated in contracts withdental-equipment shops in Philadelphia.Brown testified that he toldCort at this time that the respondent was not in a position to agreeto a preferential clause of the type suggested.Cort, however, statedat the hearing that Brown agreed tentatively to the preferential-shopprovision.Brown also told Cort that the respondent would not agreeto the check-off system of collecting dues and Cort suggested that theshop chairman collect dues on company premises but not during work-ing hours.Brown and Peters tentatively agreed to this method.There was also a tentative agreement on the request for a 40-hourweek in 5 days, with time and one-half for overtime.However, therewas no discussion as to the provision for double pay for holiday work.At Brown's suggestion, "as far as possible" was inserted in the pro=vision for equal division of work during slack times. It was agreedthat seniority should be based on departments rather than upon thebasis of the entire plant; that vacations should be granted after 3years' service rather than after 1 year; that disputes should be ad-justed by conference; and that a separate committee should be setup to work out details as to a limited apprenticeship arrangement.There was no discussion as to wages.Three days later, on July 16, another conference was held at whichPilling was present.The provisions of the list submitted by Cortwere explained to Pilling and, after each was read, he was askedwhether he would agree.His answer in each instance was "No"and he neither explained his position nor offered any counter-proposal.Some time prior to this meeting Lerman had been dis-charged 3 and two men had been put on part-time work. There wassome discussion of the matter, following which Cort and the unioncommittee went into another room, decided they must insist upon apreferential shop at least, and so informed Pilling and Brown.Pill-ing refused to agree.During this conference Brown told Cort thatthe respondent had lost approximately $72,000 in the past 6 yearsand could not afford to agree to some of the requests made by theUnion.On the afternoon of July 16, there appeared in the respondent'splant a notice which read as follows :8 The Unionsubsequently filed a chargeof discriminatorydischarge of Lerman, butwithdrew it when anagreementas to back pay was reached by the parties.Lerman hadthen obtained anotherposition. GEORGE P. PILLING S; SON COMPANY657To Our Employees:At a conference today with representatives of the C. I. 0.,the representatives of the Union demanded that the PillingCompany should agree that any new men taken on should eitherbe members of the Union or the Company should agree thatsuch employees should become members of the Union.This demand means that the Company could not take on anynew men unless they were members of the.Union or becamemembers of the Union.We have advised the C. I. O. that we will not agree to theseterms, which we consider unfair to our non-Union members.We have been advised that there is nothing in the law whichjustifies a demand of this kind.We are not willing to becomea party to any agreement which will compel any employees tobecome a member of the Union.We have no objection to ouremployees joining any Union or refraining from joining anyUnion they please.We intend to treat all our employees alike,whether Union or non-Union.We will do our best to raise wages whenever possible andwe are endeavoring to work out a schedule of shorter hourswithout reduction of wages.We intend to carry on businessand operate the plant as long as we are able to do so. If weare obliged to close the factory it will be because of conditionsover which we have no control.5On July 26 another notice appeared in the plant,addressed tothe employees,and stating,in part:In the last paragraph of our letter to you Friday,the 16thwe told you.we are endeavoring to work out a schedule ofshorter hoursby advancingthe rate per hour so that you willreceive the same, amount for forty hours as you had been receiv-ing for forty-five hours.This plan has been nearly completed and we hope to put itinto effect the week beginning August 4th,unless prevented byconditions over which we have no control.5Then followed a description of the plan and a statement that itsoperation would be equivalent to an increase in wages of 121/2 percent,which was in addition to an advance 7 months before andanother advance 9 weeks previously.This plan and the statementannouncing it had not been worked out with the Union, butrepresented strictly unilateral action on the part of the respondent.The respondent maintains that the above notices were posted afteran impasse had been reached in negotiations between it and thei5Italics supplied. 658DECISIONS OF N A'.CIONAL LABOR RELATIONS BOARDUnion on the question of a closed or preferential shop.However,from its future course of conduct and from that of the Union, itisplain that neither considered that an impasse had been reachedat that time.The respondent denies that the notices contained athreat to close the plant and contends that the statements were meantto infer only that "if internal conflict, strikes, competition whichcould not be -met, or other such matters occurred, the companycould not continue."Since no strike was then imminent, and sincethere is no evidence in the record of any "internal conflict" at thattime, the only, conclusion logically to be drawn from the noticesis that they conveyed a threat that the plant would close in theevent that union activity continued.The respondent apparentlywas not in financial difficulties nor was it having trouble meetingcompetition, as evidenced by its action in granting three wageincreases during the 7 preceding months.Certainly there was noth-ing in the requests made by the Union which would inspire fearfor the future in these respects since the respondent reduced theworking hours to 40, the same figure sought by the Union, of itsown accord and since there had been no discussion at all of wages.As to the decrease in working hours announced in the notice ofJuly 26, the respondent states, in its brief filed with the TrialExaminer, "In short, the complaint seems to be that respondentshould either have not introduced the shorter work week, which isa perfectly ridiculous complaint to entertain from a labor stand-point, or else have done it only after calling the Union in to agreeto it in order that the Union might have credit for forcing it, whichis equally unreasonable."We have held that when an employer unilaterally grants conces-sions to his employees, at a time when their designated union isattempting to bargain concerning the same subject matter, suchaction constitutes a violation of the employer's duty to bargain withthe accredited unionsThat principle is plainly applicable here.The Union had requested that the respondent agree to a 40-hour weekand Pilling had, at a conference on July 16, refused to grant therequest.It is clear that reducing the working week to 40 hours,under such circumstances, would have the effect of indicating toemployees that they could obtain better conditions directly from their-employer without the aid of the Union, and it is obvious that thiswas precisely the respondent's purpose.6Matter of Chicago Apparatus CompanyandFederation of Architects,Engineers,Chemists and Teehnicians, Local 107,12N.L.R.B. 1002;Matter of Whittier MillsCompany and Silver Lake CompanyandTextileWorkers Organizing Company,15 N. L. R.B. 457. GEORGE P. PILLING & SON COMPANY659We find that by posting the notices of July 16 and July 26, andby decreasing the working hours of employees from 45 to 40 at atime when the Union was attempting to secure that very concessionfrom the respondent, the respondent indicated an intention not tobargainwith the Union but rather to deal with its employeesdirectly, and thereby engaged in a refusal to bargain, in violation ofSection 8 (5) of the Act. The statements in the. notice of July 16were obviously calculated to mislead the respondent's employees asto the effect of the Union's demands for a preferential shop and asto the Union's right to ask for such an agreement.The July 26thnotice calls attention to the efforts of the respondent to increasewages, attempts to demonstrate the respondent's benevolence, andcontains the threat that "conditions over which we have no control"may deprive employees of the contemplated increase in wages.Aplan more calculated to discourage faith in the Union could hardlyhave been devised.During the next 4 months Cort telephoned Brown several times inan effort to secure an appointment for conferences but each time wastold that Brown had been unable to see Pilling, or that Pilling didnot understand or agree to the terms proposed by the Union.OnDecember 8, Brown and Cort met, but made no progress in discuss-ing negotiations.On March 25, 1938, Cort wrote to Brown, urgingthat they get together and mentioning the fact that the employeeswere asking, for results..On April 1, Cort, Brown, and Pilling met,and Pilling informed Cort that if he would organize the remainderof the industry, Pilling would then do business with him. Cort toldPilling that his was the key shop and that his refusal to complywith the signed election agreement was making unionization of othershops more difficult.Brown testified that he told Cort at this con-ference that the respondent would deal with the Union and that hethough't'they'would have-no,trouble on minor matters, but that thepreferential clause and check-off were. the stumbling blocks.He ad-mitted, however, that Cort asked him to suggest an alternative tothe preferential-shop clause and that he did not do so. Cort testifiedthat very little discussion was had as to any of the proposals.On April. 4 Cort wrote to Brown, urging that the negotiations becleared up quickly and pleasantly, and Brown replied that he wouldhave a conference with Pilling and write Cort of the results.On April 13 Brown requested more information on the position ofthe Union., After conferring with one of the Board's Field Exam-iners,Cort sent Brown 'a rough draft of the agreement desired bythe Union.On April 30 Cort informed Brown by letter that he hadbeen attempting to arrange a conference without success, that Brownapparently was stalling, and that he (Cort) was contemplating filing 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges of refusal to bargain against the respondent.Brown repliedby letter of May 2 in which, among other things, he stated, "It isnot an easy situation to handle, as you know, and I have been doingeverything I can to bring the matter to some satisfactory conclusion."At a conference on May 9 there was further discussion of thepreferential clause and of paragraph 2 of the proposed contract.Paragraph 2 provided that employees who were then members ofthe Union, and those who should thereafter become members, shouldremain in good standing in the Union and contained an agreementby the employer that it would not retain any such employee afternotice from the Union that he was not a member in good standing.?Brown informed Cort that Pilling would not agree to either clause.Three days later, on May 12, Cort attempted to discuss with Pillingparagraph 2, and Pilling refused to talk about the matter unlessCort would tell him the names of the Union's shop committee, whichinformation Cort would not disclose.As to paragraph 3, Pillingstated that he did not see why he needed to prefer members of 'theUnion, if he could see a better man outside.He refused to guaranteetomaintain the existing wage scale and said he was not preparedto discuss the 40-hour week provision, although the respondent'splantwas then, and apparently had been since August 4, 1937,operating on that basis.Cort testified that Pilling then stated asto each of the remaining items that he was not prepared too discussthem.Brown, however, testified at the hearing, that Pilling.3.in-dicated his agreement on certain clauses and stated that he could notapprove others.Both Brown and Cort -prepared transcripts oftheir notes taken at the various conferences, and these were submittedin evidence.Brown's notes contain no reference to a meeting on May12,while Cort's notes as to the conference on that. date contain,among other things, the ' following statement : "Under some diffi-culties, the agreement draft was discussed from clause two to -clausesix.In each case the answer was in some form of No.Mr. Pillingrefused even to discuss #2 unless I informed him of the names ofthe Shop Committee, I refused."Under the circumstances, we givemore credence to the testimony of Cort, refreshed by his notes, thanto that of Brown, given without notes on this particular conference,and after almost a year had passed.The actions of Pilling at the conferences, especially those of April1 and May 12, clearly indicate his intention not to bargain withtheUnion.His statement to Cort that he would deal with theUnion only after Cort had organized the respondent's competitors,and his action in demanding that Cort disclose the names of the701d employees who were notmembers ofthe Union were notrequired to becomemembers. GEORGE P. PILLING & SON COMPANY661shop-committee members before he would discuss certain clausesof the proposal, show that the respondent was not bargaining in goodfaith.Under the Act the respondent's duty to bargain with theUnion may not be qualified by any such conditions as Pilling soughtto impose.The Union is not obliged to organize competitors of aparticular employer as a condition precedent to bargaining with him.Similarly, there is no warrant for refusing to bargain until thenames of the shop-committee members were revealed to the respond-ent, information to which the respondent was not entitled.Wefind that at the conferences of April 1 and May 12, 1938, the re-spondent refused to bargain with the Union as the exclusive repre-sentative of a majority of its employees, in violation of Section 8(5) of the Act.Another conference was held on May 19, which was begun witha discussion of the vacation provision.Pilling said he could notafford to grant vacations and that he did not intend to do so.Afterfurther attempts to discuss various items of the proposed contractwhich met with no success, one of the Board's Examiners, who waspresent at this meeting, felt it necessary to inform Pilling that merelyhaving conferences was not necessarily negotiating in good faith.Brown said, "Well, I guess that is right," then turned to Pillingand said, "You are behaving like an old fool."Brown suggestedadjourning and promised he would "have a good talk with Mr.Pilling."He stated that he felt assured that in the next conference,"We will be able to get this thing cleaned up."As Cort left theconferenceWieland, Brown's associate, remarked that Cort had"infinite patience."Cort wrote Brown on May 27, threatening to file charges with theBoard, stating that he could see no reason for the delay, and accusingthe respondent of stalling for time.On May 31 and again ,on June1,Brown indicated in letters to Cort that he was attempting to bringthe matter to a conclusion as promptly as possible.On June 6 Browninformed Cort that Pilling had received a petition on May 26 whichwas signed by 80 employees and in which they indicated that theywere thereby withdrawing from the Union and desired a new election.Brown asked Cort how this petition would affect the status of theUnion.It appears that about the middle of May approximately 20 of therespondent's employees had held a meeting 8 and discussed the situa-tionwith regard to negotiations between the respondent and theUnion.It was decided to submit to, all the employees the questionof what action to take.A few days later another meeting was held6 It is not shownwho arrangedthis meetingor those which followed. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was attended by 70 to 80 employees. Fred Todt, who hadspoken at the first meeting, took charge of this meeting.A petitionof confidence in the respondent was signed.The petition also re-quested Pilling to restore employees to a full working week insteadof the part-time basis on which they were then working.Todt pre-sented the petition of confidence to Pilling on the following day.OnMay 26 another meeting was held at which Todt stated : "Nowboys, you are not getting anywhere; the Union ain't doing anythingfor you . . . It is not benefiting you in any way-why not pulltogether; I want you all to pull together, and the only thing to do isto get up this petition to see whether we can hold another election."Matsinger, an employee of the respondent, testified that the men weredissatisfied "because the Union wasn't getting them anything ...There was no contract signed.They were all basing their hopes ona contract.They said if they got a contract, then they would havesomething to work on . . . something they could look forward to,but without a contract they could do nothing."He testified furtherthat he and other employees had been attending union meetings, hadbeen given reports of the negotiations between the Union and the re-spondent, and knew that no progress was being made. It is plainthat the petition was directly caused by the respondent's refusals tonegotiate in good faith with the Union, and the employees' attendantweariness of waiting for results.Conferences between the parties were held at the Board's RegionalOffice on June 14 and again on July 21. The respondent each timetook the position that the Union no longer had a majority because ofthe petition.OnJuly 23Cort wrote Brown again, saying that, fol-lowing the suggestion of the Board's Regional Director, he was re-questing another conference.Brown replied by letter of July 25alleging that the Pilling Company had never refusedto bargain, and:discussing the effect of the petition.No further effort was made tonegotiate.The respondent's position is that it has bargained in good faithand that there has been an inability to agree, primarily on the ques-tion of the preferential shop and the clause providing for dischargeby the respondent of employees no longer in good standing with theUnion.It also points to the petition signed by 80 employees as in-dicating that the Union no longer has a majority.The Union urgesthat the respondent has not bargained in good faith, that it has de-layecl_ over a period of a year in order. to escape the necessity ofentering into a written agreement, and that, as we have found above,the petition was the result of such delay and the consequent loss offaith in the Union because of its inability to secure the promisedcontract. GEORGEP. PILLING &SON COPIPANY663We have already found that during the course of the various con-ferences the respondent engaged in conduct violative of Section 8 (5)in several respects-by granting concessions directly to the employeesin a move to discredit the Union's efforts to bargain concerning thesame subject matter, by Pilling's refusal to negotiate on April 1, untilthe Union had organized his competitors, and by his similar refusalon May 12, unless the names of the union shop committee were dis-closed to him. In addition to these particular instances, it is relevantto consider the course of dealing as a ' whole.The negotiations between the respondent and the Union present apicture of conferring without bargaining.They covered a periodof about a year during which time the Union made all the advancesand was met with constant delay and procrastination.Although therespondent and its attorneys met with representatives of the Union,discussions on each occasion terminated with no visible results.Brown, the respondent's attorney, was evidently agreeable to a num-ber of the Union's demands and attempted to convince Pilling thathe should agree to them.However, Brown had no authority tobind the respondent, and his tentative agreement to various proposalswas empty of any benefit to the Union.His statements to Cortthat the respondent would agree on minor matters but that the pref-erential shop- and the requirement to discharge employees not ingood standing with the Union were the "stumbling blocks," cannotestablish that a genuine impasse existed, in the face of Pilling'sconstant refusal to agree to anything.°Although it is true that the Union, since the filing of the petitionof May 26, 1938, appears to have lost its majority status, it is clearthat had it not been for the unfair labor practices of the respondentin refusing to bargain collectively with the Union, the Union wouldhave retained its majority.- It is not for the respondent to contendthat the majority would have been dissipated even had there beenno unfair labor practices.We find that on July 16, 1937, and at all times thereafter, therespondent refused to bargain collectively with the Union as therepresentative of its employees in respect to rates of pay, -wages,hours of eniploy`meiit', and 'other conditions of employment.Wefurther find that the respondent, by the conduct set forth above, hasinterfered with, restrained, and coerced its employees in the exerciseof their rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of,Cf.Globe CottonMillsv. National Labor RelationsBoard,103 F. (2d) 91 (C. C. A. 5th),inwhich the Court pointed out that the employer there involved should have tenderedsome counterproposal to toe union, since, ". . . the resistance of the union in discussionmay have been only strategy and not a fixedfinal intention."10Matterof American Numbering Machine' CompanyandInternational Association ofMachinists,District #15,10 N. L. R. B. 536.24738'3-40-vol. 16--43 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own choosing, and to engage in concerted activities for thepurposes of, collective bargaining and other mutual aid and protectionas guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON .COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged 'in unfair laborpractices, we shall order itto cease'and desist therefrom and to takesuch affirmative action as will remedy the effects thereof.We have found that on July' 16, 1937, and at all times thereafter,the respondent refused to bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit.Accordingly, in order to effectuate the purposes of the Act, we shallorder 'th'e respondent to cease and desist from its unfair labor prac-tices, and upon request to bargain collectively with the Union.The respondent sought to establish that by the petition of May26, 1938, the Union lost its majority.As we have,saidabove, if theUnion did lose its majority, that condition was caused by the respond-ent's unfair labor practices.We cannot permit the respondent toevade its duty to bargain by setting up the results of its own viola-tions. of the Act.As we have stated inHatter of Inland SteelCompany: 11The necessary delays incident to the adjudication of a disputehave postponed the Board's order until a time considerably sub-sequent to the original wrongful refusal to bargain.The refusalto bargain collectively disrupts, the morale of themen, has adeterring effect upon the organizational activity of the union anda'discouraging influence on members already gained which tendsto induce them to drop from the ranks. In fact,' we have seenthat forestalling the organization of its employees into theS.W. 0. C. was the primary purpose of the respondent in itsrefusal to enter into a signed agreement. If an order to-,bar-gain collectively cannot be deemed an appropriate remedy for"Matter of Inland Steel CompanyandSteelWorkers Organizing CommitteeandAmal-gamated Association of Iron, Steel,and Tin Workers of North America,Lodge Nos. 64,1010, and 1101,'9 N. L.R.B. 783. GEORGE P. PTLLING & SON COMPANY665the refusal to bargain collectively unless the S. W. 0. C.'s ma-jority is kept intact until the Board can issue a decision, theplain policy and intent of the Act will be defeated.The re-spondent would be permitted further to evade the obligation ofSection 8 (5) by profiting from the discouraging effects of itsalready accomplished violation of that very obligation.Wecannot concede the validity of such a. doctrine of futility, andwe hold that to effectuate the policies of the Act, the respond-ent's refusal to bargain must be remedied by an order to bargain,based on the majority obtaining on the date of the refusal to.bargain.The above-stated principle is peculiarly applicable in this case wherethere exists direct and conclusive evidence that the reason for theUnion's loss of majority was the employees' weariness of waiting forresults from the negotiations between their employer and the Union.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: .CONCLUSIONS OF LAW1.Dental, Surgical & Allied Workers Local Industrial Union No.119 is a labor organization within the meaning of Section 2 (5) ofthe Act.2.The hourly' rate. and piece-rate employees of the 'respondent,exclusive of superintendents, clerical employees, and sales people, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.Dental, Surgical & Allied Workers Local Industrial Union No.119 was on July 6, 1937, and at all times since has been, the exclusiverepresentative of all employees of the respondent in the above unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.4.By refusing on July 16, 1937, and at all times thereafter, tobargain collectively with Dental, Surgical & Allied Workers LocalIndustrial Union No. 119, as the exclusive representative of all itsemployees in the . - appropriate unit, the respondent has engaged inand, is engaging in unfair- labor practices, within the meaning ofSection 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.,6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of. Section 2 (6), and (7) ofthe Act. B,66DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that GeorgeP. Pilling & Son Co., Philadelphia, Pennsylvania, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Dental, Surgical &AlliedWorkers Local Industrial Union No. 119, affiliated with the,C. I. 0., as the exclusive representative of its hourly rate and piece-rate employees, exclusive of superintendents, clerical employees, andsales people;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, ton bargain collectively-through representatives of their own choosing, and to engage in,concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds-will effectuate the policies of the Act :(a)Upon request, bargain collectively with the Dental, Surgical& Allied Workers Local Industrial Union No. 119, affiliated with theC. I. 0.,. as the exclusive representative of its hourly rate and piece-rate employees, exclusive of superintendents, clerical employees, andsales people, employed at its plant in Philadelphia, Pennsylvania,with respect to rates of pay, wages, hours of employment, and otherconditions of employment;(b) Immediately post notices to its employees in conspicuousplaces throughout its plant and maintain such notices for a periodof at least sixty (60) consecutive days from the date of posting,stating (1) that it will cease and desist as aforesaid; and (2) thatitwill, upon request, bargain collectively with Dental, Surgical &AlliedWorkers Local Industrial Union No. 119, affiliated with theC. I. 0., as the exclusive representative of its hourly rate and piece-rate employees, exclusive of superintendents, clerical employees, andsales people;(c)Notify the Regional Director for the Fourth Region in writ-ing within ten (10) days from the date of this Order what steps ithas taken to comply therewith.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.